On Application for a Rehearing.
McEnery, J.
The application for a rehearing in this case presents only one point which it is necessary to consider.
The District Judge fixed the terms of sale of the immovable property without the advice of a family meeting. There were minors interested, and this was essential, as they were plaintiffs in the suit. Civil Code, 1341; 12 An. 153; 15 An. 250.
It is therefore ordered that our former decree herein be amended so as to strike from the judgment appealed from that part of the same which fixes the terms of the sale of the immovable property. In other respects it will remain undisturbed.
It is further ordered that the case be remanded to be proceeded with according to law and the views herein expressed.